DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites “the first support member pivots the farthest from the top of the base structure and is vertically aligned with the open front portion of the tub” in lines 14-16.  It is unclear exactly what is meant by the term “vertically aligned” in reference to these two components.  The definition of “aligned” according to the Merriam-Webster online dictionary is “to bring into line or alignment”. However, it does not appear that the first support member is actually vertically aligned with the open front portion of the tub since these elements do not form a (straight) line (as seen in FIGS. 12-14, the open front portion of the base structure appears to slope while the first support member appears more or so completely vertical relative to the ground). As such, the claim is 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “further comprising a linkage assembly coupled to the base structure and to the canopy support, wherein the linkage assembly comprises the actuator and the lift link”.  As such, it appears that claim 3 merely provides a new name for a combination of elements that have already previously been recited and thus does not further limit the independent claim (claim 1).  Additionally, the linear actuator and the lift link were already recited as being coupled to both the base structure and the canopy support.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US-4,870,984) in view of Hinz (US-4,239,247).
Roth discloses a collapsible privacy structure comprising: a base structure comprising a base bounded by a first side wall (12), a second side wall (opposing member 12), and a back wall (34), the base being open at a front portion (as seen in FIG. 1); Page 30 of 32a canopy support having a plurality of support members (multiple members 20), each support member of the plurality of support members having a first end and a second end (located near 12), each said first end pivotally coupled to the first side wall of the base structure proximate the front portion, each said second end pivotally coupled to the second side wall of the base structure proximate the front portion (as seen in the figures); a canopy of flexible material (24/26) affixed to the base structure proximate the back wall and coupled to each of the plurality of support members of the canopy support (canopy is affixed to top edges 30 of 12, which are located proximate the back wall 34); and a door pivotally coupled to one of the plurality of support members of the canopy support (col. 2, lines 8-10, door is pivotally coupled to a portion of the privacy shelter and could be pivotally coupled directly to the canopy support or indirectly via the canopy of flexible material). 

Roth teaches the canopy support as being configured to move between a deployed state (FIGS. 1-2) and an undeployed state (FIGS. 3-4), wherein the support members are positioned proximate a top of the base structure when in the undeploted state and wherein the support members are each pivoted away from the top of the base structure when in the deployed state.  Roth further teaches the plurality of support members as having a first support member and a second support member, wherein the first (forwardmost) support member pivots the farthest from the top of the base structure . 
18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US-4,870,984) in view of Hinz (US-4,239,247) as applied to claim 17 above, and further in view of Krieger (US-2,781,766).
While Roth teaches a door, Roth is silent on any details of the structure of the door.  Krieger teaches a portable privacy shelter comprising: a base structure (2-8); a canopy support (17, which is comprised of 18-20, 24, 26); a canopy of flexible material (30-32); and a door (33) pivotally attached to one of the plurality of support members (26, via the seam between 30 and 33); wherein the door has a width adapted to extend across an area of the base structure between a first side wall (2, 6) and a second side wall (3, 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth to include a door having the structure such as that taught by Krieger, in order to provide a door that can be easily opened and closed to provide privacy to the user without added bulk/weight when the shelter is in the undeployed state. 

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US-4,870,984) in view of Hinz (US-4,239,247) as applied to claim 17 above, and further in view of Watson et al. (US-2006/0168718 A1).
While Roth teaches a door, Roth is silent on any details of the structure of the door and/or any closure mechanisms of the door.  Watson et al. teaches a privacy shelter for a urinal comprising a door (40) pivotally coupled (via 42) to a sidewall (30) of the shelter, wherein the door has a magnetic securing component/latch (50, comprised of 53 and 54; paragraph 20).  It would have been obvious to one of ordinary skill in the 
Regarding claim 19, the mating magnetic component 52 could be located anywhere on the privacy shelter that is surrounding the door, which includes the first support member, which would surround the door of Roth. 

Allowable Subject Matter
Claims 1, 2, 9-16 and 21-22 are allowed. 
	Claims 3-6 would be allowed upon correction of the 112(d) rejection.

Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive.  Regarding claim 17, Applicant argues that the combination of Roth and Hinz does not teach the claims as recited since Hinz teaches a tub but the forwardmost support member is positioned past the recited position and alignment recited in the claim and as such, a door could not be coupled to the forwardmost support member of Hinz. However, it is noted, as stated in the rejection above, that Roth does actually teach the forwardmost support member as being vertically aligned with the open front of the base structure and as such a door could be pivotally coupled thereto.  Hinz was not relied upon to teach that feature, and merely teaches a tub and three support members.  Therefore, the Examiner maintains that the combination of Roth and Hinz does teach the claims as it currently stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636